COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Eduardo Martinez v. The State of Texas

Appellate case number:    01-15-00592-CR

Trial court case number: 1031995

Trial court:              183rd District Court of Harris County

        On March 29, 2016, this Court issued an order, abating the appeal and directing the trial
court to hold a hearing to determine why appellant’s brief had not been filed. This Court had
previously ordered the filing of the brief without a reporter’s record because appellant had not
made arrangements to pay for the record. The trial court held a hearing on April 6, 2016, and
determined that appellant had retained new counsel, Nicole DeBorde. The trial court further
ruled that the reporter’s record should be filed 60 days from the date of the hearing. The hearing
record from this hearing was filed on May 6, 2016. No supplemental clerk’s record has been
filed.
        Accordingly, we reinstate the appeal on the active docket and set the reporter’s record
due on June 6, 2016. Appellant’s brief will be due within 30 days of the filing of the reporter’s
record.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually      Acting for the Court


Date: May 24, 2016_